66 F.3d 337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Brian Ray NOYES, Defendant-Appellant,
No. 95-30086.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Sept. 8, 1995.

Before:  ALARCON, FERNANDEZ and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Brian Ray Noyes appeals his guilty plea conviction for possession with intent to deliver methamphetamine, carrying a firearm during a drug trafficking crime, and possession of a firearm by a previously convicted felon.  Noyes contends the district court erred by denying his motion to suppress jailhouse comments made by his co-defendant and the testimony of police officers who followed Noyes to the methamphetamine.  We have jurisdiction under 28 U.S.C. 1291, and we affirm.


3
A defendant who voluntarily and knowingly pleads guilty waives claims of constitutional violations that occurred prior to the entry of the guilty plea.  See Tollett v. Henderson, 411 U.S. 258, 266-67 (1973);  United States v. Cortez, 973 F.2d 764, 766 (9th Cir.1992).  There is no evidence in the record that Noyes considered his plea to be conditional, and the record indicates that the district court complied with Fed.R.Crim.P. 11 and insured that Noyes' guilty plea was voluntary.  See United States v. Roberts, 5 F.3d 365, 368 (9th Cir.1993);  Fed.R.Crim.P. 11.  Accordingly, the district court is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3